JUDGMENT

PER CURIAM.
Upon consideration of the record from the Securities and Exchange Commission, and the briefs and arguments of the parties, it is
*604ORDERED AND ADJUDGED that the judgment of the Securities and Exchange Commission be affirmed.
Substantial evidence supports the Commission’s finding that petitioner Rodney Schoemann made a purchase of 100,000 shares of Stinger Systems, Inc. from Douglas Murrell on September 23, 2004. On that date, Murrell was a control person of Stinger. Schoemann was therefore obligated under Section 5 of the Securities Act, 15 U.S.C. § 77e, to register the shares before selling them. His failure to do so constituted a violation of the Act, so the SEC’s remedial action was appropriate.
Pursuant to Rule 36 of this Court, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after the disposition of any timely petition for rehearing or petition for rehearing en bane. See Fed RApp. P. 41(b); D.C.Cir. R. 41.